DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 08/25/2022 are as follows: 
Claims 1, and 3-20 are pending;
Claims 12-20 are withdrawn from consideration;
Claims 1 and 3-11 are being examined;
Claim 2 is canceled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“Corrosion sensing device” (claim 1).
The aforementioned limitation meets the three-prong test outlined herein since: (A) the term “device” is a generic placeholder, (B) the generic placeholder is modified by functional language (e.g. “Corrosion sensing”), and (C) the generic placeholder is not modified by sufficient structures, material or acts for performing the claimed function. Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s): 
 The specification in paragraph [0031] defines corrosion sensing device, “The corrosion sensing devices 82 include corrosion sensors 84 coupled with temperature sensors 86”. Therefore, Examiner's interpretation of a corrosion sensing device is to be a corrosion sensor coupled with temperature sensor, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over NOGUCHI (JP-2006258603-A: Machine Translation was Previously provided by Examiner) in view of ALE (DE102013007529B3: Machine Translation provided by Examiner). 

Regarding claim 1, NOGUCHI discloses a method of controlling corrosion of a heat exchange surface (32) of a heat exchanger (30), having a hot gas inlet, a hot gas outlet (see NOGUCHI’s Figure 9 annotated by Examiner), a cold side fluid inlet (see the inlet of the 34) and a cold side outlet (see the outlet of 34), the method comprising: 
determining a temperature of a surface of the heat exchanger at a first location (NOGUCHI teaches in ¶ [0032] that “In this boiler control system, the relationship between the temperature in the exhaust gas duct 32 and the corrosion rate is obtained,---- In step 1,
the temperature-corrosion rate relationship in the exhaust gas duct 32 of the economizer 30 is measured.”)
controlling a temperature of a corrosion sensing device (the corrosion sensor 1 is coupled with temperature sensor 50: see NOGUCHI’s Figure 9) to a first temperature based on the temperature of the surface of the heat exchanger at the first location, (NOGUCHI teaches in ¶ [0049] that “the temperature of the probe 1 is set. This temperature is set equal to or lower than the temperature of the heat transfer tube 34 where corrosion is a problem”), wherein controlling the temperature of the corrosion sensing device (1) includes providing a temperature compensation device (64) at the first location integrated with the corrosion sensing device, (NOGUCHI teaches in ¶ [0029] that “a probe electrode temperature control device 64 for adjusting the opening degree of the valve 58 is provided”),
determining a corrosion rate associated with the heat exchange surface of the heat exchanger at the first location for the first temperature, (NOGUCHI teaches in ¶ [0032] that “the temperature-corrosion rate relationship in the exhaust gas duct 32 of the economizer 30 is measured”); 
comparing the corrosion rate to an expected corrosion rate associated with the first location and first temperature, (NOGUCHI teaches in ¶ [0037] that “the system control device 38 determines whether or not the measured and calculated corrosion rate is within an allowable range”: Examiner notes that calculated corrosion rate or the allowable range are expected rates); 
determining a cold side fluid inlet temperature target for the heat exchanger based at least in part on the comparing the corrosion rate at the first location, (NOGUCHI teaches in ¶ [0035] that “the system controller 38 estimates the dew point from the relationship between the obtained temperature and the corrosion rate, and further determines the temperature of the heat transfer tube 34”); and 
controlling a cold side fluid inlet temperature based at least in part on the fluid inlet temperature target, corrosion rate, and an expected corrosion rate, (NOGUCHI teaches in ¶ [0030] that “an economizer temperature control device 36 that adjusts the temperature of the heat transfer pipe 34 by controlling water supply to the heat transfer pipe 34”: and further teaches in ¶ [0035] that “The target operating temperature is determined in consideration of various factors such as heat recovery efficiency in addition to the corrosion rate.”: NOGUCHI also teaches in ¶ [0036] that  “the economizer 30 is controlled so that the temperature of the heat transfer tube 34 becomes the operation target temperature determined in step 3: also see ¶ [0033]  ).

	NOGUCHI does not teach wherein the temperature compensation device includes a first tube with a closed end and an opposing open end housing the corrosion sensing device therein and a second tube disposed within the first tube, wherein the second tube is open at a first end and an opposing second end, the second tube configured to receive cooling air that flows therethrough towards the closed end of the first tube, the cooling air reflecting off the closed end of the first tube back towards the open end of the first tube, the reflected cooling air directly cooling the corrosion sensing device while flowing towards the open end of the first tube, wherein the temperature compensation device controls the cooling of the corrosion sensing device as a function of an amount of the cooling air that is directed through the first tube and the second tube.
	ALE teaches a corrosion sensing system (see ALE’s Figure 1 annotated by Examiner) that includes a temperature compensation device (see ¶ [0060]: c.f. ALE’s Figure 1 annotated by Examiner) wherein the temperature compensation device includes a first tube with a closed end and an opposing open end housing the corrosion sensing device therein (see ALE’s Figure 1 annotated by Examiner) and a second tube (2) disposed within the first tube (see ALE’s Figure 1 annotated by Examiner), wherein the second tube is open at a first end and an opposing second end, (see ALE’s Figure 1 annotated by Examiner), the second tube (2) configured to receive cooling air that flows therethrough towards the closed end of the first tube (see ¶ [0060]), the cooling air reflecting off the closed end of the first tube back towards the open end of the first tube (see ALE’s Figure 1 annotated by Examiner), the reflected cooling air directly cooling the corrosion sensing device while flowing towards the open end of the first tube, wherein the temperature compensation device controls the cooling of the corrosion sensing device as a function of an amount of the cooling air that is directed through the first tube and the second tube (see ¶ [0040]).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of NOGUCHI with the temperature compensation device includes a first tube with a closed end and an opposing open end housing the corrosion sensing device therein and a second tube disposed within the first tube, wherein the second tube is open at a first end and an opposing second end, the second tube configured to receive cooling air that flows therethrough towards the closed end of the first tube, the cooling air reflecting off the closed end of the first tube back towards the open end of the first tube, the reflected cooling air directly cooling the corrosion sensing device while flowing towards the open end of the first tube, wherein the temperature compensation device controls the cooling of the corrosion sensing device as a function of an amount of the cooling air that is directed through the first tube and the second tube, as taught by ALE, since the simple substitution of one known element (temperature compensation device includes tube taught by ALE) for another (temperature compensation device without tube disclosed by NOGUCHI) would have yielded predicable results, namely measuring temperature gradient in the selected temperature range is assigned a specific location on the tube (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such modification would provide the benefits of measuring large temperature range and to keep the resulting interval of temperature gradients constant over the measurement time (see ALE ¶ [0028]).

    PNG
    media_image1.png
    485
    869
    media_image1.png
    Greyscale

[ALE’s Figure 1 annotated by Examiner]

    PNG
    media_image2.png
    794
    913
    media_image2.png
    Greyscale

[NOGUCHI’s Figure 9 annotated by Examiner]

Regarding claim 3, NOGUCHI discloses wherein the controlling the temperature of the corrosion sensing device (1) to the first temperature includes controlling the temperature of the corrosion sensing device to a current temperature of the heat exchanger, (NOGUCHI teaches in ¶ [0037] that “in step 5, the temperature of the probe 1 is adjusted to the same temperature as the apparatus operating temperature).
Regarding claim 7, NOGUCHI discloses wherein the controlling the cold side fluid inlet temperature is based on at least one of: 
controlling a flow rate of a heat exchange medium to the cold side inlet of the heat exchanger, (NOGUCHI teaches in ¶ [0036] that “the economizer 30 is controlled so that the temperature of the heat transfer tube 34 becomes the operation target temperature determined in step 3. As this control method, either a method of adjusting the amount of heat generated in the boiler or a method of adjusting the amount of cooling water flowing through the heat transfer pipe 34 of the economizer 30 may be adopted”); and 
controlling a temperature of the heat exchange medium to the cold side inlet of the heat exchanger, (NOGUCHI teaches in ¶ [0030] that “an economizer temperature control device 36 that adjusts the temperature of the heat transfer pipe 34 by controlling water supply to the heat transfer pipe 34”).

Regarding claim 8, NOGUCHI discloses further comprising: 
controlling a temperature of the corrosion sensing device at the first location at the heat exchange surface of the heat exchanger to a second temperature; 
determining a second corrosion rate associated with the heat exchange surface of the heat exchanger at the second temperature; 
comparing the second corrosion rate to an expected corrosion rate associated with the second temperature; 
determining a second cold side inlet temperature target for the heat exchanger based at least in part on the comparing step and the second corrosion rate at the second temperature; and controlling the cold side inlet temperature based at least in part on the second cold side inlet temperature and second corrosion rate at the second temperature, (Examiner notes that NOGUCHI teaches repeating the method of claim 1 multiple times with different temperatures  at the same location while repeating the comparison of the new corrosion rate to the previous measured and calculated corrosion rate, see ¶¶ [0037-0039]).

Regarding claim 9, NOGUCHI discloses wherein the second temperature is selected based at least in part on an expected improved corrosion rate of the heat exchanger, (NOGUCHI teaches in ¶ [0040] that “ in the temperature control of the economizer 30, the temperature of the probe 1 is independently changed to measure the dew point temperature of the exhaust gas, and the operating temperature of the apparatus is determined based on the measured dew point temperature. Yes. Therefore, it is possible to grasp the operating temperature that directly corresponds to the tendency of dew point corrosion, in which various factors act in a complicated manner, and to operate the equipment, and to protect the equipment from corrosion and perform sufficient heat recovery to improve energy efficiency. Can be improved.”: also see ¶¶ [0037-0039]).

Regarding claims 10 and 11, NOGUCHI discloses wherein the first location is based on likely corrosion locations of the heat exchange surfaces of the heat exchanger, wherein the first location is selected to be in proximity to the hot gas outlet of the heat exchanger, (see the first location of the probe near the hot gas outlet in NOGUCHI’s Figure 9 annotated by Examiner: also see ¶ [0028]).



Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over NOGUCHI (JP-2006258603-A: Machine Translation was Previously provided by Examiner) in view of ALE (DE102013007529B3: Machine Translation provided by Examiner) as applied to claim 1 above, and further in view of JOVANCICEVIC (US9726594B2: Previously cited).

Regarding claim 4, NOGUCHI discloses wherein the determining of the corrosion rate associated with the heat exchange surface of the heat exchanger is based on measuring resistance at the first location (NOGUCHI teaches in ¶ [0033]) “the impedance measuring device 2 applies an AC voltage between the electrodes 10 and 10 and measures the impedance between the electrodes. Further, the measured value is subjected to frequency analysis, and the reaction resistance and the solution resistance are obtained separately. Based on this, the acid dew point corrosion rate is calculated.”: also see ¶ [0034]).
NOGUCHI does not teach wherein the determining a corrosion rate is based on measuring an electrical resistance. 
However, it is well known in the art to calculate, measure or estimate corrosion rate based on measuring an electrical resistance.
 JOVANCICEVIC teaches a sensor (10) for monitoring corrosion, (JOVANCICEVIC teaches in Col. 5 Lines [30-41] that “The under-deposit corrosion sensor 10 also has electrically conductive leads 36, 38 and 40 electrically attached to each respective electrode surface 16, 18 and 20. These leads 36, 38 and 40 are connected to a machine that is configured to receive measurements from the electrically conductive leads, and further configured to measure and/or analyze the measurements for data selected from the group consisting of changes in electrical potential, linear polarization resistance (LPR), localized corrosion rate, electrical resistance (ER). electrical charge, and combinations thereof. The machine may be any device known in the art to take measurements and provide analysis of corrosion events”).

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the probe of NOGUCHI, with determining of the corrosion rate associated with the heat exchange surface of the heat exchanger is based on measuring an electrical resistance, as taught by JOVANCICEVIC, since the simple substitution of one known element (determining a corrosion rate is based on measuring an electrical resistance taught by JOVANCICEVIC) for another (determining a corrosion rate is based on measuring linear polarization resistance disclosed by NOGUCHI) would have yielded predicable results, namely enhance the determining of the corrosion rate (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143.

Regarding claims 5 and 6, NOGUCHI as modified by JOVANCICEVIC teaches wherein the electrical resistance (method of JOVANCICEVIC) at the first location is compared to a baseline electrical resistance measured under selected conditions, wherein the selected conditions include the first location at the first temperature at an initial time, (NOGUCHI teaches that initially the temperature-corrosion rate relationship in the exhaust gas duct 32 of the economizer 30 is measured which done by measuring the resistance. Then, that initial measurement is compared later to other measurement where the system control device 38 determines whether or not the measured and calculated corrosion rate is within an allowable range: see NOGUCHI ¶¶ [0032-0037]).

Response to Arguments
Applicant argues in pages 8 and 9 of the remarks that “the Examiner's interpretation of a corrosion sensing device as a probe does not cover all of the corresponding structure described in the specification, and thus is not accurate. Therefore, Applicant does not acquiesce with the Examiner's interpretation of a corrosion sensing device”, Examiner found this persuasive. Therefore, Examiner's interpretation of a corrosion sensing device is to be corrosion sensor coupled with temperature sensor, or equivalents thereof.
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment. Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn
Applicant' s arguments with respect to claim 1 has been considered but are moot in view of the new grounds of rejection based on Ale, as necessitated by amendment.  Specifically, applicant argues on page 10 of the reply that Noguchi fails to teach the details of the temperature compensation device.  However, Ale is now being relied upon to teach the specific details of the temperature compensation device, as outlined above in the rejection.  Therefore, the applicants’ argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           

/TRAVIS RUBY/Primary Examiner, Art Unit 3763